DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 08/23/2021. In virtue of this amendment: 
Claim 1 is currently amended; and thus, 
Claims 1-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201921201496.3 filed on 07/26/2019 has NOT been received/retrieved by the office. 
Note: an attempt to retrieve the document on 12/26/2020 was not successful. 

Claim Objections
The objection to claim 1 for minor informalities is withdrawn in view of the amendments made to the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the claim recites multiple limitations that renders the claim vague and indefinite, for example
“adjacent first segments being connected with multiple first nodes” 
“adjacent second segments being connected with multiple second nodes” 
When two components are connected together, the connection forms one single node at the connection point, and thus it is unclear how adjacent segments of LED modules would form “multiple” nodes. 
	Furthermore, the claim recites “multiple first LED module” and “multiple second LED module” which may be interpreted as “two first LED module, divided into two segments” and “two second LED module, divided into two segments” thus there would be only one “first node” and one “second node” as there are only one adjacent segments. 
	Thus, the newly added limitation “one middle switch is only connected between one first node and one second node” renders the claim indefinite, as the claim also recites “multiple middle switches” which cannot happen as there is only one middle switch can be connected between the single first node and single second node. 
Regarding claims 2-20, the claim inherit the deficiencies of independent claim 1, from which the claims depends on, and therefore is rejected for the same reason. 
The claims has not been further treated on its merits. 

	Examiner suggests the following limitation to overcome the indefiniteness
	Claim 1. A lighting apparatus, comprising: 
a driver for converting an indoor power source to a driving current; 
a first branch, comprising multiple first LED modules connected in series, one or more of the multiple first LED modules being divided into one or more of a multiple first segments, each adjacent first segments being connected with a respective 
a second branch, comprising multiple second LED modules connected in series, one or more of the multiple second LED modules being divided into one or more of a multiple second segments, each adjacent second segments being connected with a respective 
a first switch selectively connecting the driving current into the first branch; 
a second switch selectively connecting the driving current into the second branch; 
multiple middle switches selectively connecting the first nodes and second nodes, wherein each first node and second node is connected with only one middle switch; 
a switch control unit, for controlling selections of the first switch, the second switch and the multiple middle switches for determining a conductive path of a selected set of LED modules selected from the multiple first segments and the multiple second segments for mixing a required optical parameter.
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 

	The proposed amendment provided by the examiner will overcome the 112 rejection set forth in the current office action. 
Allowable Subject Matter
	The examiner cite prior art of record US2016/0066381A1 hereinafter “Despesse” as a basis for a prior art rejection. Specifically, Fig.9 as switch (8) would be the middle switch, and nodes (9) would be the first and second nodes connected between adjacent LED modules, switch (5) and switch (7) would be switches that selective provides current to the string. 
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 31, 2021